In an action to recover damages for personal injuries, etc., the defendant Makita Electric Works, Ltd., appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated May 26, 1992, as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it. The defendant Glazier’s Hardware Products, Inc., also appeals from so much of the same order as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the appeal of the defendant Glazier’s Hardware Products, Inc., is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (22 NYCRR 670.8 [c] [1], [2]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant Makita Electric Works, Ltd., failed to meet its burden of proving that it was entitled to judgment as a *497matter of law by failing to submit evidence in admissible form that its product was free from defects (cf., Zambotti v Reading, 162 AD2d 991). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.